[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Watson, Slip Opinion No. 2022-Ohio-2212.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-2212
          CLEVELAND METROPOLITAN BAR ASSOCIATION v. WATSON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Cleveland Metro. Bar Assn. v. Watson, Slip Opinion No.
                                   2022-Ohio-2212.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—One-
        year suspension, stayed in its entirety on conditions.
      (No. 2022-0152—Submitted March 8, 2022—Decided June 30, 2022.)
           ON CERTIFIED REPORT by the Board of Professional Conduct
                        of the Supreme Court, No. 2021-016.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Myron Parnell Watson, of Cleveland, Ohio, Attorney
Registration No. 0058583, was admitted to the practice of law in Ohio in 1992.
        {¶ 2} In an eight-count June 2021 complaint, relator, Cleveland
Metropolitan Bar Association, alleged that Watson had committed 23 ethical
violations in his representation of seven personal-injury clients. Among other
                             SUPREME COURT OF OHIO




things, relator alleged that Watson had neglected several client matters, failed to
reasonably communicate with some of the clients, failed to prepare closing
statements in two contingent-fee cases, failed to promptly pay his clients’ medical
bills out of their settlement proceeds, and failed to maintain required client-trust-
account records. Watson admitted to 16 of the alleged rule violations in his answer
to the complaint. The parties later entered into comprehensive stipulations in which
Watson again admitted to those rule violations and relator agreed to dismiss seven
others, including all of Count Seven. The parties submitted 20 stipulated exhibits,
stipulated to aggravating and mitigating factors, and jointly recommended that this
court impose a one-year conditionally stayed suspension for Watson’s misconduct.
       {¶ 3} The matter proceeded to a hearing before a three-member panel of the
Board of Professional Conduct, at which Watson was the sole witness. The panel
found that Watson had engaged in the stipulated misconduct and, based on the
stipulated aggravating and mitigating factors and the additional aggravating factor
that Watson had committed multiple violations, Watson’s testimony, and this
court’s precedent, the panel recommended that Watson be suspended from the
practice of law for one year, with the entire suspension stayed on the conditions
proposed by the parties. The board adopted the panel’s findings of fact, conclusions
of law, and recommended sanction. We adopt the board’s findings of misconduct
and recommended sanction.
                                    Misconduct
               Counts One and Six: The Horton and Brown Matters
       {¶ 4} In November 2016, Yolanda Horton retained Watson to represent her
in a personal-injury matter, and Horton and Watson executed a contingent-fee
agreement. To secure the costs of Horton’s related medical treatment, Horton and
Watson also signed a letter of protection granting Chagrin Medical Center a lien
against the proceeds of any settlement or trial disposition in Horton’s personal-
injury case.




                                         2
                                 January Term, 2022




       {¶ 5} In January 2018, Watson settled Horton’s case for $10,000. He did
not prepare a closing statement detailing the distribution of those proceeds, nor did
he timely satisfy Chagrin Medical Center’s $3,353 lien against the proceeds. In
addition, Watson has stipulated that he failed to promptly satisfy a similar lien
relating to medical services provided to another client, Reginald Brown.
       {¶ 6} The board found that Watson violated Prof.Cond.R. 1.5(c)(2)
(requiring a lawyer entitled to compensation under a contingent-fee agreement to
prepare a closing statement to be signed by the lawyer and the client that details the
calculation of the lawyer’s compensation and any costs and expenses deducted from
the judgment or settlement) in the Horton matter and that he violated Prof.Cond.R.
1.15(d) (requiring a lawyer to promptly deliver funds or other property that a client
or a third party is entitled to receive) in both the Horton and Brown matters. We
adopt these findings of misconduct.
       Counts Two through Five: The Middlebrooks and Williams Matters
       {¶ 7} At various times in 2016 and 2017, Watson agreed to represent four
other clients in personal-injury matters. He has admitted that he failed to act with
reasonable diligence on behalf of those clients and that he failed to reasonably
communicate with them.
       {¶ 8} One of the clients, Trudie Middlebrooks, had had frequent
conversations with Watson’s staff, who assured her that Watson was working on
her case, but those communications diminished over time to the point that she “gave
up” on the matter. The insurance company involved in that matter denied Trudie’s
claim, stating that it was not liable for her injury. Watson failed to file a lawsuit on
Trudie’s behalf before the statute of limitations on her claim elapsed, and he did
not tell her that he was no longer working on her case.
       {¶ 9} Although Watson filed complaints on behalf of two of the other
clients, Trudi-Faith and Shafonte Middlebrooks, those cases were dismissed for
failure of service and Watson did not refile them. He also did not inform Trudi-




                                           3
                              SUPREME COURT OF OHIO




Faith and Shafonte that their cases had been dismissed until after their claims were
time-barred and relator had commenced its investigation into his misconduct. In
November 2020, he paid each of them $2,500.
        {¶ 10} Watson rejected a $5,000 settlement offer on behalf of another client,
Tiffane Williams, but he never filed a lawsuit on her behalf. In December 2019, he
informed Williams that the statute of limitations on her claims had elapsed, and he
paid her $5,000.
        {¶ 11} The parties stipulated and the board found that Watson’s conduct
with respect to each of these four clients violated Prof.Cond.R. 1.3 (requiring a
lawyer to act with reasonable diligence in representing a client) and 1.4(a)(3)
(requiring a lawyer to keep the client reasonably informed about the status of the
client’s matter), and that his conduct with respect to each of the Middlebrooks
clients also violated Prof.Cond.R. 1.4(a)(2) (requiring a lawyer to reasonably
consult with the client about the means by which the client’s objectives are to be
accomplished). We adopt these findings of misconduct.
                    Count Eight: Client-Trust-Account Records
        {¶ 12} Watson has admitted that he failed to maintain proper client-trust-
account records for each client and that he failed to perform monthly reconciliations
of his client trust account. He admitted and the board found that this conduct
violated Prof.Cond.R. 1.15(a)(2) (requiring a lawyer to maintain a record for each
client that sets forth the name of the client, the date, amount, and source of all funds
received on behalf of the client, and the current balance for each client) and
1.15(a)(5) (requiring a lawyer to perform and retain a monthly reconciliation of the
funds held in the lawyer’s client trust account). We adopt these findings of
misconduct.
                                       Sanction
        {¶ 13} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the attorney violated, the




                                           4
                                January Term, 2022




aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 14} Just two aggravating factors are present—Watson engaged in a
pattern of misconduct and committed multiple offenses.            See Gov.Bar R.
V(13)(B)(3) and (4).
       {¶ 15} As for mitigating factors, the parties stipulated and the board found
that Watson has no prior disciplinary record, did not act with a dishonest or selfish
motive, made a timely, good faith effort to make restitution or to rectify the
consequences of his misconduct, cooperated in relator’s investigation, and
submitted evidence of his good character and reputation.           See Gov.Bar R.
V(13)(C)(1) through (5). The board emphasized that Watson was very cooperative
during the disciplinary process, accepted responsibility for his misconduct, and
exhibited an open, sincere, and contrite attitude. Watson explained during his
hearing testimony that when he expanded his primarily criminal-law practice to
include personal-injury practice, he did not establish the procedures necessary to
ensure proper and timely representation of all his clients. He stated that he had
made staffing and office-procedure changes to prevent these issues from
reoccurring and to ensure that he provides competent and ethical representation to
his civil-law clients going forward. The board found Watson’s testimony to be
sincere and persuasive and noted that Watson had “submitted very strong letters of
support attesting to his good character and reputation.”
       {¶ 16} In addition, Watson paid Chagrin Medical Center $28,632 to honor
the letters of protection that he had issued with respect to each of the clients
involved in this case and two others—including clients for whom there was no
financial recovery due to his own neglect.
       {¶ 17} The board adopted the parties’ joint recommendation that Watson be
suspended from the practice of law for one year, with the entire suspension stayed
on the conditions that he (1) complete six hours of continuing legal education




                                         5
                             SUPREME COURT OF OHIO




(“CLE”) focused on law-office and client-trust-account management, in addition to
the requirements of Gov.Bar R. X, (2) serve a one-year term of monitored probation
in accordance with Gov.Bar R. V(21), and (3) commit no further misconduct.
        {¶ 18} In support of that recommendation, the board relied primarily on this
court’s decision in Cleveland Metro. Bar Assn. v. Rosett, 154 Ohio St.3d 117, 2018-
Ohio-3861, 111 N.E.3d 1166. Rosett had neglected five separate client matters,
failed to maintain required client-trust-account records, and failed to adequately
protect client funds held in her client trust account. Id. at ¶ 17. As for aggravating
factors, she had a prior brief attorney-registration suspension and committed
multiple offenses. Id. at ¶ 2, 13. Mitigating factors included the absence of a
dishonest or selfish motive, Rosett’s timely, good-faith efforts to rectify the
consequences of her misconduct, and evidence of her good character. Id. at ¶ 13.
We suspended her from the practice of law for one year and stayed the suspension
in its entirety on conditions almost identical to those recommended here. Id. at
¶ 17.
        {¶ 19} The board also found that its recommended sanction was consistent
with the sanction we imposed for similar misconduct in five other cases. For
example, in Trumbull Cty. Bar Assn. v. Yakubek, 142 Ohio St.3d 455, 2015-Ohio-
1570, 32 N.E.3d 440, ¶ 2, 15-16, we imposed a conditionally stayed one-year
suspension on an attorney who had engaged in a pattern of neglect regarding four
separate client matters, failed to reasonably communicate with those clients, and
failed to return two unearned fees until after those clients had filed grievances
against her. And in Disciplinary Counsel v. Peters, 158 Ohio St.3d 360, 2019-
Ohio-5219, 142 N.E.3d 672, ¶ 20-21, we imposed a conditionally stayed one-year
suspension on an attorney who had neglected and provided incompetent
representation to two separate clients. Peters missed the statute of limitations for
the client’s claims in one of those cases but agreed to make restitution equal to the
client’s damages, id. at ¶ 6-7, 15—though in contrast to Watson, Peters had not




                                          6
                                January Term, 2022




made the payment by the time of his disciplinary hearing, see id. at ¶ 5. Peters also
failed to notify one of the affected clients that he had received funds belonging to
the client, failed to deposit those funds into his client trust account, and failed to
reasonably communicate with that client. Id. at ¶ 20. We suspended Yakubek and
Peters for one year but stayed the suspensions in their entirety on conditions
comparable to those recommended by the board in this case.
       {¶ 20} After reviewing the record in this case and our precedent, we agree
that a one-year suspension, stayed in its entirety on the conditions recommended
by the board, is the appropriate sanction for Watson’s misconduct.
       {¶ 21} Accordingly, Myron Parnell Watson is suspended from the practice
of law in Ohio for one year, stayed in its entirety on the conditions that he (1)
complete six hours of CLE focused on law-office and client-trust-account
management, in addition to the requirements of Gov.Bar R. X, (2) serve a one-year
term of monitored probation pursuant to Gov.Bar R. V(21), with the monitoring
focused on law-office and client-trust-account management, and (3) commit no
further misconduct. If Watson fails to comply with the conditions of the stay, the
stay will be lifted and he will serve the entire one-year suspension. Costs are taxed
to Watson.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, STEWART, and
BRUNNER, JJ., concur.
       DONNELLY, J., not participating.
                               _________________
       Christopher J. Klasa, Bar Counsel, for relator.
       Donald C. Williams, for respondent.
                               _________________




                                          7